MAYFIELD, J.
— I dissent for the reason that I believe the court has either misread or misconstrued a charge held bad. This charge reads as follows:
“(26) The defendant was not required to exercise the highest degree of care, nor to use the appliances that were in use by only those exercising a very high degree of care. The measure of duty that defendant owed to plaintiff’s intestate was to use such appliances as were used by persons of ordinary care and prudence in the same line of business.”
This charge is not only practically, but literally, taken from the law books on the subject; and all the law books, English and American, that have written on the subject, coincide to the soundness of such an instruction. Our own reports contain charges couched in the exact language used in the charge in question, and in the decisions these are held to state correctly the law on the subject. How is it, then, that it was error to give the charge here under consideration? Even if abstract, it would not have been reversible error to give it.
This was an action by a servant against his master for injuries received, alleged to have been in consequence of. unsafe ways, works, machinery, or appliances; hence I do not see how the charge can be abstract. If the instruction had been of the nature or character of those which requested or authorized a finding one way or the other, provided the master had used the diligence or care required of him in the instruction, then it might have been misleading, or even erroneous; but it did not do this, neither does it belong to that class of charges or instructions. .It belongs to that class of charges which merely states propositions of law applicable to the case on trial. In this case the jury might believe that the master, the defendant, had complied with the law as. stated in this charge — and, for that matter, in all the law books on the subject of the propositions stated in the charge — and yet believe and find for the plaintiff. The charge gives no intimation to the jury as to how they should find touching this proposition or any other involved in the case. The authorities on the .subject, cited in the opinion in this case, and all the text-books dealing with the subject, will show that this charge asserts a correct proposition of law, and that it is literally taken from the books, if you change the words “plaintiff” and “defendant” to ‘servant” and “master,” or “employee” and “employer,” respectively, where they occur. I have never before seen the law *240stated in this charge as I read it doubted or criticised, much less held to be erroneous.